UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (date of earliest event reported): August 22, 2011 BLUEKNIGHT ENERGY PARTNERS, L.P. (Exact name of Registrant as specified in its charter) DELAWARE 001-33503 20-8536826 (State of incorporation or organization) (Commission file number) (I.R.S. employer identification number) Two Warren Place 6120 South Yale Avenue, Suite 500 Tulsa, Oklahoma (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code:(918) 237-4000 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act(17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act(17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. On August 22, 2011, Blueknight Energy Partners, L.P. (the “Partnership”) issued a press release announcing that James Dyer, the chief executive officer of the Partnership's general partner, and Alex Stallings, the chief financial officer and secretary of the Partnership’s general partner, will participate in the Citigroup Master Limited Partnership / Midstream Infrastructure Conference on Wednesday and Thursday, August 24 and 25, 2011.A copy of the press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K. In accordance with General Instruction B.2 of Form 8-K, the information set forth in this Item 7.01 and in the attached Exhibit 99.1 shall be deemed to be “furnished” and shall not be deemed to be “filed” for purposes of the Securities and Exchange Act of 1934, as amended (the “Exchange Act”). Item 9.01. Financial Statements and Exhibits. (d)Exhibits In accordance with General Instruction B.2 of Form 8-K, the information set forth in the attached Exhibit 99.1 is deemed to be “furnished” and shall not be deemed to be “filed” for purposes of the Exchange Act. EXHIBIT NUMBER DESCRIPTION — Press release dated August 22, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BLUEKNIGHT ENERGY PARTNERS, L.P. By: Blueknight Energy Partners G.P., L.L.C. its General Partner Date:August 22, 2011 By: /s/ Alex G. Stallings Alex G. Stallings Chief Financial Officer and Secretary INDEX TO EXHIBITS EXHIBIT NUMBER DESCRIPTION — Press release dated August 22, 2011.
